Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel D. Bradley on May 20, 2021.

The application has been amended as follows: 

Please replace claim 11, with the following text:
A computer-implemented method, comprising:
receiving, via an automotive computing system processor onboard a vehicle, a vehicle message comprising a vehicle identification (ID) associated with the vehicle; and
broadcasting the vehicle message via at least one wireless communications module onboard the vehicle, the vehicle message comprising:
a vehicle type for the vehicle; and
a lighting condition for lighting a plurality of light emitting diodes (LEDs) installed on a road, wherein the lighting condition includes controlling the plurality of light emitting diodes 

Please cancel claim 17.
In claim 18, please replace “17” with “26” so that claim 18 depends upon claim 26.
In claim 19, please replace “17” with “26” so that claim 19 depends upon claim 26.
Please replace claim 23, with the following text:
The computer-implemented method of claim 11, wherein increasing or decreasing the number of illuminated roadway lanes is further based on a time of day, and wherein the method 
Please add new claim 26, having the following text:
26.		A system, comprising: 
a computer processor operable to execute a set of computer-readable instructions; and 
a memory operable to store the set of computer-readable instructions operable to: 
determine a distance between a first vehicle and a first roadway sensor and a distance between a second vehicle and a second roadway sensor;
determine a size of the first vehicle and a size of the second vehicle, wherein the size of the second vehicle is larger than the size of the first vehicle;
control, based at least in part on the distance between the first vehicle and the first
roadway sensor and the size of the first vehicle, a first plurality of optical elements on the	roadway to create a first illuminated roadway lane around the first vehicle; and
control, based at least in part on the distance between the second vehicle and the second roadway sensor and the size of the second vehicle, a second plurality of optical elements on the roadway to create a second illuminated roadway lane around the second vehicle, wherein the second illuminated roadway lane is larger than the first illuminated roadway lane, and wherein the second illuminated roadway lane is a solid line.

Reasons for Allowance
Claims 1-6, 8-11, 13, 18-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to sufficiently describe and/or suggest a system or method for controlling a plurality of 
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684